In an action for a declaratory judgment, plaintiff appeals from a judgment of the Supreme Court, Nassau County, dated March 22, 1973 and made after a nonjury trial, which declared that the zoning ordinance of the Town of Oyster Bay, as applied to the subject property, is unconstitutional. Judgment affirmed, with costs. We do not reach the question on this record as to the use to *729which the subject property may be rezoned. -That is a question in the first ■instance for the Town. Board. Gulotta, P. J., Shapiro, Cohalan, Benjamin and Munder, JJ., concur.